EXHIBIT 10.1
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of the Effective Date by and between SILICON VALLEY BANK (“BANK”), and
LENDINGCLUB CORPORATION, a Delaware corporation (“Borrower”), provides the terms
on which Bank shall lend to Borrower and Borrower shall repay Bank. The parties
agree as follows:
Recitals.
A. Borrower is engaged in the business of purchasing and servicing loans made by
WebBank to Borrower Members (collectively, the “Borrower Member Loans”, and
each, a “Borrower Member Loan”). Upon the making of a Borrower Member Loan,
Borrower purchases such Borrower Member Loan pursuant to the Loan Servicing
Documents. In order to fund the making and purchase of each Borrower Member
Loan, Borrower issues and sells to Lender Members, and such Lender Members
purchase from Borrower, Borrower Securities (as defined herein). The Borrower
Securities are repaid by Borrower solely from the proceeds of such Borrower
Member Loan and otherwise are without recourse to Borrower.
B. Bank, in its capacity as Collection Agent, Gold Hill Venture Lending 03, LP
(“Gold Hill”), in its capacity as Administrative Agent, and certain Lenders
named therein entered into (i) that certain Loan and Security Agreement dated
February 19, 2008 (as amended from time to time, the “Prior Gold Hill Loan
Agreement”) pursuant to which Gold Hill made advances to Borrower in the
original principal amount of Five Million Dollars ($5,000,000) (the “Existing
2008 Gold Hill Line”), and (ii) that certain Loan and Security Agreement dated
May 18, 2009 (as amended from time to time, the “Prior Joint Loan Agreement”)
pursuant to which Gold Hill made advances to Borrower in the original principal
amount of Two Million Dollars ($2,000,000) (the “Existing 2009 Gold Hill Line”)
and Bank made advances to Borrower in the original principal amount of Two
Million Dollars ($2,000,000) (the “Existing 2009 Bank Line”). In addition, Bank
has entered into that certain Amended and Restated Loan and Security Agreement
dated October 7, 2008 (as amended from time to time, the “Prior Bank Loan
Agreement”, and together with the Prior Gold Hill Loan Agreement and the Prior
Joint Loan Agreement, collectively, the “Prior Loan Agreements”) pursuant to
which Bank made advances to Borrower in the aggregate original principal amount
of Four Million Dollars ($4,000,000) (the “Existing 2008 Bank Line”, and
together with the Existing 2009 Bank Line, the “Bank Line”).
C. Borrower has requested that Bank (i) consent to a Lien on the Secured Member
Payment Dependent Note Collateral (as defined herein) in favor of Wells Fargo
Bank, National Association, as Collateral Trustee, for the benefit of Lender
Members holding Secured Member Payment Dependent Notes (the “Trustee Lien”), and
(ii) consolidate the three (3) Prior Loan Agreements into two (2) loan
agreements, and Bank has so agreed, but only to the extent, in accordance with
the terms, subject to the conditions and in reliance upon the representations
and warranties set forth in this Agreement and the Gold Hill Loan Agreement (as
defined herein).

 

 



--------------------------------------------------------------------------------



 



D. In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower hereby amends and restates the Prior Bank Loan Agreement in its
entirety and the Prior Joint Loan Agreement with respect to the Existing 2009
Bank Line, and covenants, promises, agrees, represents and warrants, with and
for the benefit of Bank, as follows:
1 ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2 LOAN AND TERMS OF PAYMENT
2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1 Bank Line. Borrower represents and warrants to Bank that as of the date of
this Agreement, the outstanding principal balance of the Bank Line is
$4,208,186.39. Borrower acknowledges and agrees that the provisions of this
Agreement and the Loan Documents shall supersede and replace (i) the Prior Joint
Loan Agreement with respect to the Existing 2009 Bank Line, (ii) the Prior Bank
Loan Agreement in its entirety, and (iii) there is no further availability to
borrower under the Bank Line. The advances under the Existing 2009 Bank Line are
hereinafter referred to individually, as an “Existing 2009 Bank Line Advance”
and collectively as the “Existing 2009 Bank Line Advances”; the advances under
the Existing 2008 Bank Line are hereinafter referred to individually, as an
“Existing 2008 Bank Line Advance” and collectively as the “Existing 2008 Bank
Line Advances”; and the Existing 2009 Bank Line Advances and the Existing 2008
Bank Line Advances are each hereinafter referred to individually, as an
“Advance” and collectively as the “Advances”. With respect to each Advance,
Borrower has caused WebBank to execute and deliver a listing of the notes
payable to Borrower in the amount of the portion of the Eligible Loan financed
by such Advance (the “Financed Loan Note”) and each such Financed Loan Note will
be stored electronically in the Borrower’s lending account and electronically
endorsed by WebBank to Borrower. Upon any Bank’s request, Borrower shall deliver
to such Bank evidence satisfactory to such Bank that the Financed Loan Notes for
such Bank have been electronically endorsed by WebBank to Borrower. The portion
of the Eligible Loan financed by the Advance and evidenced by the Financed Loan
Note is a “Financed Loan”. Borrower shall immediately electronically endorse the
Financed Loan Note or Financed Loan Notes to Bank using the Standard Assignment
Forms.
2.2 Reserved.
2.3 Repayment of Credit Extensions.
(a) Principal and Interest Payments. Borrower shall continue to make equal
monthly payments of principal and interest, each in an amount sufficient to
fully amortize the amount of each outstanding Advance during the Repayment
Period. Notwithstanding the forgoing, all unpaid principal and accrued and
unpaid interest is due and payable in full on the Maturity Date. An Advance may
only be prepaid in accordance with Sections 2.4, 2.5, and 2.6.

 

2



--------------------------------------------------------------------------------



 



(b) Interest Rate.
(i) Subject to Section 2.3(c), the principal amount outstanding for each
Existing 2008 Bank Line Tranche One shall accrue interest at a fixed per annum
rate of eight and one-half of one percent (8.50%) which interest shall be
payable monthly in accordance with Section 2.3(a) above.
(ii) Subject to Section 2.3(c), the principal amount outstanding for each
Existing 2008 Bank Line Tranche Two and Existing 2009 Bank Line Advance shall
accrue interest at a fixed per annum rate of ten percent (10%), which interest
shall be payable monthly in accordance with Section 2.3(a) above.
(c) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five (5) percentage points above the rate that is otherwise applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
rate provided in this Section 2.3(c) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.
(e) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Operating Account, for principal and interest payments or any
other amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.
(f) Payments. Unless otherwise provided, interest is payable monthly on the
first (1st) calendar day of each month. Payments of principal and/or interest
received after 12:00 p.m. Pacific time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.
2.4 Permitted Prepayment of Advances. So long as no Event of Default has
occurred and is continuing, Borrower shall have the option to prepay all, but
not less than all, of each Advance, provided Borrower (a) delivers written
notice to Bank of its election to prepay such Advance at least thirty (30) days
prior to such prepayment, and (b) pays, on the date of such prepayment (i) all
outstanding principal plus accrued and unpaid interest for such Advance,
(ii) the Final Payment for such Advance, and (iii) all other sums, if any, that
shall have become due and payable for such Advance, including interest at the
Default Rate with respect to any past due amounts.
2.5 Mandatory Prepayment Upon an Acceleration. If the Advances are accelerated
following the occurrence of an Event of Default or otherwise, Borrower shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued interest, (ii) the Final Payment, plus (iii) all other
sums, if any, that shall have become due and payable, including interest at the
Default Rate with respect to any past due amounts.

 

3



--------------------------------------------------------------------------------



 



2.6 Mandatory Prepayment Upon Prepayment of Eligible Loans. Upon the request of
Bank, Borrower shall pay to Bank the aggregate amount of Financed Loans which
were repaid or Charged-off, in whole or in part, during such fiscal quarter.
2.7 Fees. Borrower shall pay to Bank:
(a) Final Payment. On the earliest of (i) the Maturity Date, (ii) the
termination of the Bank Line or (iii) the prepayment of the Advances, Borrower
shall pay, in addition to the outstanding principal, accrued and unpaid
interest, and all other amounts due on such date, an amount equal to the Final
Payment.
(b) Bank’s Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses, plus expenses for documentation and negotiation of this Agreement,
incurred through and after the Effective Date, when due.
2.8 Additional Costs. If any law or regulation increases any Bank’s costs or
reduces its income for any loan, Borrower shall pay the increase in cost or
reduction in income or additional expense; provided, however, that Borrower
shall not be liable for any amount attributable to any period before one hundred
eighty (180) days prior to the date Bank notifies Borrower of such increased
costs. Bank agrees that they shall allocate any increased costs among their
customers similarly affected in good faith and in a manner consistent with
Bank’s customary practice.
3 RESERVED.
4 CREATION OF SECURITY INTEREST
(a) Borrower hereby grants to Bank, to secure the payment and performance in
full of all of the Obligations a continuing security interest in, and pledges to
Bank, the Collateral, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof. Borrower represents,
warrants, and covenants that the security interest granted herein shall be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have priority to Bank, and Bank’s Liens as permitted
under this Agreement). If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.
(b) Borrower hereby assigns, pledges, delivers, and transfers to Bank, a
continuing first priority security interest in and against all right, title and
interest of the following, whether now or hereafter existing or acquired by
Borrower:
(i) any and all Pledged CD now or hereafter issued from time to time to Borrower
by Bank in accordance with Section 6.8, including without and general
intangibles arising therefrom or relating thereto; and all documents,
instruments and agreements evidencing the same; and all extensions, renewals,
modifications and replacements of the foregoing; and any interest or other
amounts payable in connection therewith.

 

4



--------------------------------------------------------------------------------



 



(ii) all proceeds of the foregoing (including whatever is receivable or received
when any and all Pledged CD or proceeds is invested, sold, collected, exchanged,
returned, substituted or otherwise disposed of, whether such disposition is
voluntary or involuntary, including rights to payment and return premiums and
insurance proceeds under insurance with respect to any Pledged CD, and all
rights to payment with respect to any cause of action affecting or relating to
the Pledged CD); and
(iii) all renewals, replacements and substitutions of items of any Pledged CD.
If this Agreement is terminated, Bank’s Liens in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. The parties to this Agreement do not intend that Borrower’s
delivery of any Pledged CD to Bank as herein provided will constitute an advance
payment of any Obligations or liquidated damages, nor do the parties intend that
any Pledged CD increase the dollar amount of the Obligations.
4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder.
5 REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Bank as follows:
5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement).

 

5



--------------------------------------------------------------------------------



 



The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could have a material
adverse effect on Borrower’s business.
5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the Clearing
Account, the Trust Account, the Borrower Account, the Investor Account, the
deposit accounts, if any, described in the Perfection Certificate delivered to
Bank in connection herewith, or of which Borrower has given Bank notice and
taken such actions as are necessary to give Bank a perfected security interest
therein. The Eligible Loans are bona fide, existing obligations of the Loan
Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Bank notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion. Upon any Transfer permitted under Section 7.1(e)
hereof prior to an Event of Default, Bank’s Lien in such assets shall be
released without any further act of Bank or Borrower. Bank shall take all
actions reasonably requested by Borrower, at Borrower’s expense, to evidence
such release.
Bank and Borrower hereby acknowledge and agree that, notwithstanding anything
set forth to the contrary herein, (a) the Collateral shall include all amounts
deposited into the Clearing Account, to the extent that such amounts are
proceeds of Financed Loans, and (b) the first priority security interest granted
by Borrower to Bank pursuant to the Loan Agreement shall at all times remain in
full force and effect with respect to all proceeds of, and any other amounts
received in connection with, all Financed Loans regardless of the locations of
such proceeds and amounts, including, without limitation, any such proceeds and
amounts deposited into the Clearing Account.
5.3 Financed Loans. Borrower represents and warrants for each Financed Loan and
each Pledged Investor Loan:
(a) Borrower is the owner of and has the legal right to sell, transfer, assign
and encumber such Financed Loan and/or Pledged Investor Loan;
(b) The amount of such Financed Loan and/or Pledged Investor Loan is not
disputed;

 

6



--------------------------------------------------------------------------------



 



(c) Such Financed Loan and/or Pledged Investor Loan is due to Borrower, is not
past due or in default, has not been previously sold, assigned, transferred, or
pledged and is free of any Liens, security interests and encumbrances other than
Permitted Liens;
(d) The Financed Loan Note and/or Pledged Investor Note is in Borrower’s
possession and has not been transferred to any third party;
(e) Borrower reasonably believes no Loan Debtor is insolvent or subject to any
Insolvency Proceedings;
(f) No Borrower Member Loan is the subject of an Insolvency Proceeding and
Borrower does not anticipate any filing; and
(g) Bank has the right to endorse and/or require Borrower to endorse all
Financed Loan Notes and Pledged Investor Notes.
5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Fifty Thousand Dollars ($50,000).
5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.
5.7 Regulatory Compliance.
(a) Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

7



--------------------------------------------------------------------------------



 



(b) In originating and/or servicing each Eligible Loan, Borrower has complied in
all material respects with all applicable federal, state and local laws,
including without limitation, securities, usury, truth-in-lending, equal credit
opportunity, fair credit reporting, licensing or other similar laws. Borrower
has made commercially reasonable efforts to authenticate the identity of each
Loan Debtor and to verify information provided by the Loan Debtor in connection
with each Eligible Loan. Based on such authentication and verification, Borrower
represents and warrants to the best of its knowledge that (i) each Loan Debtor
had full legal capacity to execute and deliver all loan documents evidencing the
Eligible Loan made to such Loan Debtor and (ii) each loan document evidencing
each Eligible Loan is the legal, valid and binding obligation of the applicable
Loan Debtor and is enforceable in accordance with its terms.
5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely to finance Borrower Member Loans assigned to Borrower in the ordinary
course of business of WebBank and Borrower, and not for working capital purposes
or for personal, family, household or agricultural purposes.
5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

 

8



--------------------------------------------------------------------------------



 



6 AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1 Government Compliance.
(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with (a) all Bank Secrecy Act and
Anti-Money Laundering laws, regulations and requirements imposed by the Office
of Foreign Assets Control (OFAC), and (b) all laws, ordinances and regulations
to which it is subject, noncompliance with which could have a material adverse
effect on Borrower’s business.
(b) Obtain and maintain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party, the grant of a security interest to Bank in all of its property, the
performance by Borrower of its obligations under the Loan Servicing Documents,
and the conduct of Borrower’s operations including without limitation in any
jurisdiction in which it purchases and/or sells Borrower Member Loans. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.
6.2 Financial Statements, Reports, Certificates.
(a) Deliver to Bank: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such month certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than one hundred eighty (180) days
after the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;
(iii) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt; (iv) in the event that Borrower becomes subject to the
reporting requirements under the Securities Exchange Act of 1934, as amended,
within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed
with the Securities and Exchange Commission or a link thereto on Borrower’s or
another website on the Internet; (v) a prompt report of any legal actions
pending or threatened against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of Fifty
Thousand Dollars ($50,000) or more; (vi)  within thirty (30) days after the last
day of Borrower’s fiscal year, copies of all annual financial projections
commensurate in form and substance with those provided to Borrower’s venture
capital investors; (vii) budgets, sales projections, operating plans and other
financial information reasonably requested by Bank; (viii) copies of all Bank
Secrecy Act/Anti-Money Laundering (BSA/AML) internal and independent testing
reports as requested by Bank in its reasonable discretion; and (ix) promptly,
copies of any communications with the Securities and Exchange Commission which
relate to the status of Borrower Member Loans as “securities” under federal law.

 

9



--------------------------------------------------------------------------------



 



(b) Upon Bank’s request, deliver to Bank a detailed accounting of the current
balances of the Clearing Account, Trust Account, and the Borrower Account.
(c) Within thirty (30) days after the last day of each month, deliver to Bank
with the monthly financial statements, a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the Minimum Collateral Value Ratio set forth in this Agreement on a
quarterly basis (or monthly basis if requested by Bank).
(d) Allow Bank to audit Borrower’s Collateral at Borrower’s expense. Such audits
shall be conducted no more often than once every twelve (12) months unless a
Default or an Event of Default has occurred and is continuing.
(e) Upon Bank’s request, deliver to Bank a copy of the final, signed loan
documents evidencing Eligible Loans, including without limitation the Financed
Loan Notes, and assignments of such Eligible Loans by WebBank to Borrower;
(f) Upon Bank’s request, deliver to Bank, a schedule of all Eligible Loans
financed with the Advances, in form and substance acceptable to Bank, including,
without limitation, the loan amounts, the loan numbers and the names of the
borrowers and the Lender Members participating in such loans.
6.3 Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting pursuant to the terms of
Section 5.9 hereof) and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.4 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing the Bank, as an additional lender loss
payee and waive subrogation against Bank, and all liability policies shall show
Bank, or have endorsements showing, Bank as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give the Bank at least thirty (30) days notice before
canceling, amending, or declining to renew its policy. At the Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.4 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.4, and take
any action under the policies Bank deems prudent.

 

10



--------------------------------------------------------------------------------



 



6.5 Operating Accounts.
(a) Except as set forth is in this Section 6.5(a), maintain all of its primary
operating and investment accounts, including, without limitation, the Operating
Account, with Bank and Bank’s Affiliates. All collections on Borrower Member
Loans shall be managed through the Clearing Account, which Clearing Account
shall be free of any Liens. Notwithstanding the foregoing, Borrower may in the
ordinary course of business maintain at Wells Fargo Bank, N.A. (i) the Trust
Account in trust for Lender Members; (ii) the Borrower Account solely to process
incidental amounts for Borrower Members, provided that the balance of the
Borrower Account shall not at any time exceed $5,000; and (iii) the Investor
Account solely to process amounts collected on Borrower Member Loans financed by
any Investor Credit Facility.
(b) For each Collateral Account that Borrower maintains, Borrower shall cause
the applicable bank or financial institution (other than Bank) at, or with
which, any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Liens in such Collateral Account in accordance with
the terms hereunder. The provisions of the previous sentence shall not apply to
(i) deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower.
6.6 Protection of Intellectual Property Rights. Borrower shall: (a) protect,
defend and maintain the validity and enforceability of its intellectual
property; (b) promptly advise Bank in writing of material infringements of its
intellectual property; and (c) not allow any intellectual property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.
6.7 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.8 Value of Pledged CDs; Mininum Collateral Value Ratio.
(a) Maintain at all times Pledged CDs with a Value of not less than the Minimum
CD Value. All Pledged CDs shall constitute part of the Collateral from and after
the date of issuance by Bank.
(b) Maintain at all times, to be tested as of the last day of each calendar
quarter (or at the end of each calendar month if requested by Bank), a Minimum
Collateral Value Ratio of not less than 1:05:1.00. In the event that the Minimum
Collateral Value Ratio at any time is less than 1:05:1.00, Borrower shall
immediately either (i) provide Bank with additional Pledged CDs with a Value
sufficient to eliminate any such deficiency or (ii) deliver electronic
endorsements to Bank, with respect to Pledged Investor Notes in the aggregate
principal amount necessary to cause the Minimum Collateral Value Ratio to be
equal to or greater than 1.05 to1.00, together with evidence satisfactory to
Bank that Norwest Venture Partners X, LP and Canaan VII L.P. have endorsed such
Pledged Investor Notes to Borrower.

 

11



--------------------------------------------------------------------------------



 



6.9 Right to Invest. Grant to Bank or its Affiliates a right (but not an
obligation) for Bank to purchase an aggregate amount of up to Five Hundred
Thousand Dollars ($500,000) in Borrower’s Subsequent Financing on the same
terms, conditions and pricing offered to its investors (the “Subsequent
Financing Investment”). Borrower shall give Bank at least thirty (30) days prior
written notice of the Subsequent Financing containing the terms, conditions and
pricing of the Subsequent Financing delivered to Bank’s address set forth in
Section 10 hereof. The right granted hereunder shall survive the termination of
this Agreement.
6.10 Clearing Account; Lockbox; Collections. Prior to the occurrence and
continuance of an Event of Default, Borrower shall have the right to collect all
payments and other amounts received in connection with Borrower Member Loans
(“Loan Collections”); provided, however, that Borrower shall have the right to
collect all payments and other amounts received in connection with Borrower
Member Loans which are not Financed Loans without regard to whether an Event of
Default has occurred and is continuing. Upon receipt by Borrower of any Loan
Collections, Borrower shall immediately deposit such Loan Collections into the
Clearing Account (or shall receive such payments and other amounts directly into
the Clearing Account) and deliver to Bank a detailed breakdown of such Loan
Collections showing the interests of Bank in such Loan Collections. Borrower
shall, within four (4) days of such time as Loan Collections are deposited into
the Clearing Account, distribute such Loan Collections as follows:
(a) With respect to any Loan Collections received in connection with a Financed
Loan, (i) when directed by Bank, into a lockbox account that Bank controls (the
“Lockbox Account”) and (ii) at all other times, into the Operating Account.
Provided no Event of Default exists, Borrower shall transfer all amounts
deposited into the Lockbox Account from the Lockbox Account to the Operating
Account within one (1) Business Day of receipt in the Lockbox Account. All
Financed Loans and the proceeds thereof are Collateral and immediately upon the
occurrence of an Event of Default, Bank may without notice apply all Loan
Collections from Financed Loans and other proceeds of such Financed Loans and
the balance of the Lockbox Account to the Obligations. This Section does not
impose any affirmative duty on Bank to perform any act other than as
specifically set forth herein.
(b) With respect to any Loan Collections received in connection with Borrower
Member Loans which are not Financed Loans and which are not financed by the
Investor Credit Facility, into the Trust Account.
(c) With respect to any Loan Collections received in connection with Eligible
Loans financed by the Investor Credit Facility, into the Investor Account.
(d) With respect to any amounts received in connection with Borrower Member
Loans attributable to Borrower’s service or collection charges, into the
Operating Account.
Notwithstanding the foregoing provisions of this Section 6.9, Borrower shall
immediately upon receipt deposit amounts due to Borrower for origination fees
charged by Borrower for Borrower Member Loans into the Operating Account (or
shall receive such payments and other amounts directly into the Operating
Account).

 

12



--------------------------------------------------------------------------------



 



6.11 Control of Financed Loans. Borrower shall create and store a single
authoritative copy of each Financed Loan Note which authoritative copy shall
(a) identify Borrower as the assignee of such note or notes, and (b) be unique,
identifiable and unalterable except to the extent that (i) copies or revisions
that add or change an identified assignee of such authoritative copy can only be
made with the participation of Borrower, (ii) each copy of the authoritative
copy is readily identifiable as a copy that is not the authoritative copy, and
(iii) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.
6.12 Portfolio Financial Servicing Company Contract. Within thirty (30) days
after the Effective Date, Borrower shall make commercially reasonable efforts to
deliver to Bank a duly executed amendment to the Portfolio Financial Servicing
Company Contract by and between Borrower and Portfolio Financial Servicing
Company in form and substance satisfactory to Bank in their reasonable
discretion and granting Bank third party beneficiary rights under the Portfolio
Financial Servicing Company Contract with respect to servicing of the Financed
Loans on terms acceptable to Bank in their reasonable discretion.
6.13 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Liens
in the Collateral, or to effect the purposes of this Agreement.
7 NEGATIVE COVENANTS
Borrower shall not do any of the following without the Bank’s prior written
consent:
7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
and cash to trade creditors, both in the ordinary course of business; (b) of
worn-out or obsolete Equipment; (c) in connection with Permitted Liens and
Permitted Investments; and (d) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business;
(e) Transfers in the ordinary course of business of any Borrower Member Loans
which are not Financed Loans; and (f) Transfers of amounts received in
connection with Borrower Member Loans which are not Financed Loans in accordance
with Section 6.9(b) of this Agreement; and (g) issuance and sale of Borrower
Securities.
7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change of management in which any Key Person ceases to hold such
offices with Borrower or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than forty-nine percent
(49%) of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering or to venture capital
investors so long as Borrower identifies to Bank the venture capital investors
prior to the closing of the transaction). Borrower shall not, without at least
thirty (30) days prior written notice to Bank: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Ten Thousand Dollars ($10,000) in Borrower’s assets
or property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

13



--------------------------------------------------------------------------------



 



7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s intellectual property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Lien” herein.
7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.5(b) hereof.
7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and (iii)
Borrower may repurchase the stock of former employees or consultants pursuant to
stock repurchase agreements so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed in the aggregate of Fifty
Thousand Dollars ($50,000) per fiscal year; or (b) directly or indirectly make
any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so.
7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

14



--------------------------------------------------------------------------------



 



7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.
7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or any federal or state securities
laws, or violate any other law or regulation, if the violation could reasonably
be expected to have a material adverse effect on Borrower’s business, or permit
any of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
7.11 Possession of Loan Documents. Borrower shall maintain possession of all
electronic loan documents evidencing Financed Loans, including without
limitation the Financed Loan Notes (electronically endorsed to Bank), and shall
not transfer such loan documents to any Person. Bank acknowledges that Borrower
will issue Borrower Securities to Lender Members.
7.12 Modification of Standard Forms and Loan Documents. Borrower shall not make
any modifications or alterations to the Standard Assignment Forms, Standard Loan
Forms, Loan Servicing Documents, or any loan documents evidencing Financed
Loans, including without limitation the Financed Loan Notes, except for
modifications and alterations that are agreed to by Bank in writing.
7.13 Modification of Portfolio Financial Servicing Company Contract. Borrower
shall not make any modifications or alterations to the Portfolio Financial
Servicing Company Contract without the prior written consent of Bank.
8 EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Maturity Date). During the cure period, the failure to cure the payment default
is not an Event of Default (but no Credit Extension will be made during the cure
period);

 

15



--------------------------------------------------------------------------------



 



8.2 Covenant Default.
(a) Borrower fails or neglects to perform any obligation in Section 6 or
violates any covenant in Section 7; or
(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default (other than those specified in this Section 8) under
such other term, provision, condition, covenant or agreement that can be cured,
has failed to cure the default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default (but no Credit Extensions shall be made during
such cure period). Grace periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
subsection (a) above;
8.3 Material Adverse Change. A Material Adverse Change occurs;
8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower or of any entity under control of Borrower (including a Subsidiary)
on deposit with Bank or any Affiliate of Bank; (c) Borrower is enjoined,
restrained, or prevented by court order from conducting any part of its
business; or (d) a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency, and the same under clauses
(a) through (d) hereof are not, within ten (10) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, no Credit Extensions shall be made during any ten
(10) day cure period;
8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Fifty Thousand Dollars ($50,000) or that
could have a material adverse effect on Borrower’s business;
8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Fifty Thousand
Dollars ($50,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower and shall remain unsatisfied, unvacated, or unstayed for a period of
ten (10) days after the entry thereof (provided that no Credit Extensions will
be made prior to the satisfaction, vacation, or stay of such judgment, order, or
decree);

 

16



--------------------------------------------------------------------------------



 



8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement; or
8.10 Governmental Approvals. Any Governmental Approval held by Borrower on the
Effective Date or thereafter shall have been (a) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the ordinary course for a full
term or (b) subject to any decision by a Governmental Authority that designates
a hearing with respect to any applications for renewal of any such Governmental
Approval or that could result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) has, or could reasonably
be expected to have, a Material Adverse Change, or (ii) adversely affects the
legal qualifications of Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction. Any
Governmental Authority, including, without limitation, the Securities and
Exchange Commission, renders any order, writ, judgment, injunction, decree, or
determination with respect to Borrower or any of its Subsidiaries, that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
8.11 Cross-Default with Gold Hill Loan Agreement. An Event of Default occurs
under the Gold Hill Loan Agreement.
8.12 Cross-Default with Loan Servicing Documents. Borrower commits a breach of
any material obligations under the Loan Servicing Documents, or the Loan
Servicing Documents are terminated.
9 BANK’S RIGHTS AND REMEDIES
9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:
(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

17



--------------------------------------------------------------------------------



 



(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the account debtor, with proper endorsement for deposit;
(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;
(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank for benefit
of Bank;
(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(h) demand and receive possession of Borrower’s Books; and
(i) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

 

18



--------------------------------------------------------------------------------



 



9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any (i) checks or other
forms of payment or security, including without limitation, forms of payment
received in connection with Financed Loans and (ii) notes or other negotiable
instruments issued or assigned to Borrower in connection with Financed Loans,
including without limitation, the Financed Loan Notes; (b) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Bank determines reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Bank or a third party as the Code permits.
Borrower hereby appoints Bank as its lawful attorney-in-fact to sign Borrower’s
name on any documents necessary to perfect or continue the perfection of any
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full and Bank is under
no further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.
9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.4 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank on behalf of Bank or otherwise
received by Bank under this Agreement when any such allocation or application is
not specified elsewhere in this Agreement. If an Event of Default has occurred
and is continuing, Bank may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Bank shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency. If Bank, in its good
faith business judgment, directly or indirectly enters into a deferred payment
or other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
9.5 Bank Expenses. Any amounts paid by Bank as provided herein are Bank Expenses
and are immediately due and payable and shall bear interest at the then
applicable rate and be secured by the Collateral. No payments by Bank shall be
deemed an agreement to make similar payments in the future or a waiver of any
Event of Default.
9.6 Bank Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral.

 

19



--------------------------------------------------------------------------------



 



9.7 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
9.8 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10 NOTICES
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. A party may change its
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

     
If to Borrower:
  LendingClub Corporation
 
  440 North Wolfe Road
 
  Sunnyvale, California 94085
 
  Attn: Renaud Laplanche, President
 
  Fax: (408) 716-3092
 
  Email: rlaplanche@lendingclub.com
 
   
If to Bank:
  Silicon Valley Bank
 
  3003 Tasman Drive
 
  Santa Clara, California 95054
 
  Attn: Vera Shokina, Relationship Manager
 
  Fax: (408) 654-5517
 
  Email: vshokina@svb.com
 
   
with a copy to:
  Troutman Sanders LLP
 
  1660 International Drive
 
  Suite 600
 
  McLean, Virginia 22102
 
  Attn: Richard Pollak, Esq.
 
  Fax: (703) 448-6511
 
  Email: richard.pollak@troutmansanders.com

 

20



--------------------------------------------------------------------------------



 



11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

21



--------------------------------------------------------------------------------



 



12 GENERAL PROVISIONS
12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents or any related agreement, including, without limitation, an assignment
to any Affiliate or related party.
12.2 Indemnification. Borrower agrees to indemnify, defend and holds Bank and
its respective directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank harmless against: (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (b) all losses, Bank Expenses incurred, or paid by Bank from,
following, or arising from transactions between Bank and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Bank’s gross negligence or willful misconduct.
12.3 Right of Set-Off. Borrower and any guarantor hereby grant to Bank, a lien,
security interest and right of set-off as security for all Obligations to Bank,
hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Bank or any entity under the control of the
Bank (including a Bank subsidiary) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Bank may set-off the same or any part thereof and apply the
same to any liability or obligation of Borrower and any guarantor even though
unmatured and regardless of the adequacy of any other collateral securing the
Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

22



--------------------------------------------------------------------------------



 



12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.
12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.
12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates in connection with their business with Borrower;
(b) to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Bank shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by law, regulation, subpoena, or other order;
(d) as required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.
12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 

23



--------------------------------------------------------------------------------



 



13 DEFINITIONS
13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Advance” or “Advances” is defined in Section 2.1.1.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Advance Rate” means eighty percent (80%); provided, however, that Bank may
decrease the foregoing percentage in the case of a Material Adverse Change.
“Agreement” is defined in the preamble hereof.
“Available Cash” means the Available Cash in Bank’s accounts as stated in the
Account at a Glance monthly statement with respect to Borrower’s platform as
provided to Bank on a monthly basis in the form consistent with the monthly
statements with respect to Borrower’s platform delivered to Bank on or before
the Effective Date.
“Bank” is defined in the preamble hereof.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Borrower” is defined in the preamble hereof.
“Borrower Account” is Borrower’s account number 4121529796, maintained with
Wells Fargo Bank, N.A.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrower Member” means a registered member on Borrower’s website who has
borrowed money from WebBank through Borrower’s platform.

 

24



--------------------------------------------------------------------------------



 



“Borrower Member Loan” means a loan originated by WebBank to a Borrower Member
through Borrower’s platform.
“Borrower Member Loan Agreements” means an electronic loan agreement evidencing
a Borrower Member Loan to the extent such Borrower Member Loan is financed
through the sale of Borrower Securities to Lender Members and not by Advances.
“Borrower Member Note” means an electronic promissory note evidencing a Borrower
Member Loan to the extent such Borrower Member Loan is financed through the sale
of Borrower Securities to Lender Members and not by Advances.
“Borrower Securities” means Member Payment Dependent Notes and Secured Member
Payment Dependent Notes issued by Borrower as described in Borrower’s Form S-1
Registration Statement dated October 13, 2008, as amended and supplemented from
time to time.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) certificates of deposit with
Bank maturing no more than one (1) year after issue.
“Charge-off” shall mean any Financed Loan that is more than one hundred twenty
(120) days past due, or is in default, or which under standard procedures in
Borrower’s industry should be characterized as a “charge-off” by Borrower in its
records for any other reason, and shall include any Financed Loan with respect
to which Bank has knowledge that such Financed Loan will likely be characterized
as a Charge-off with the passage of time.
“Clearing Account” is Borrower’s account number 4121753776, maintained with
Wells Fargo Bank, N.A.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit B.

 

25



--------------------------------------------------------------------------------



 



“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, but shall not include the Clearing Account, the Trust Account, the
Borrower Account, or the Investor Account.
“Commodity Account” is any “commodity account” as defined in the Code.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or a Pledged CD or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Pledged CD, Securities Account, or Commodity Account.
“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” is defined in Section 2.3(c).
“Deposit Account” is any “deposit account” as defined in the Code.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

 

26



--------------------------------------------------------------------------------



 



“Eligible Loans” means each Borrower Member Loan (a) evidenced by loan
documents, including without limitation a note, borrower agreement, and loan
agreement, which loan documents (i) are in form and substance substantially
identical to the Standard Loan Forms attached hereto and (ii) constitute the
legal, valid and binding obligation of the applicable Person, and (b) for which
Borrower has arranged funding from at least ten (10) Lender Members through the
sale of Borrower Securities associated with the Borrower Member Loan in an
amount equal to at least twenty percent (20%) of the principal amount of such
Borrower Member Loan, and (ii) pledges to Bank, Borrower’s interest in the
promissory note evidencing the portion of the Borrower Member Loan financed
through an Advance.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Existing 2008 Bank Line Tranche One Advances” means all Existing 2008 Bank Line
Advances made on or before January 31, 2008 including without limitation all
Existing 2008 Bank Line Advances made in 2007.
“Existing 2008 Bank Line Tranche Two Advances” means all Existing 2008 Bank Line
Advances made after January 31, 2008.
“Final Payment” is an amount equal to (a) one and fifteen hundredths of one
percent (1.15%) multiplied by the aggregate Loan Amount of all Existing 2008
Bank Line Tranche One Advances, and (b) one percent (1%) multiplied by the
aggregate Loan Amount of all Existing 2008 Bank Line Tranche Two Advances and
all Existing 2009 Bank Line Advances.
“Financed Loan” has the meaning set forth in Section 2.1.1.
“Financed Loan Note” has the meaning set forth in Section 2.1.1.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

27



--------------------------------------------------------------------------------



 



“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof, and includes without limitation, all copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, trademarks, service marks and, to the extent permitted under
applicable law, any applications therefor, whether registered or not, any trade
secret rights, including any rights to unpatented inventions, payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income and other tax refunds, security and other deposits, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.
“Gold Hill Loan Agreement” means that certain Amended and Restated Loan and
Security Agreement dated as of even date herewith by and among Gold Hill as
Administrative Agent and Lender, Bank as Collection Agent, and Borrower, as the
same may be amended, restated, or otherwise modified from time to time.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intercreditor Agreement” means any duly executed intercreditor agreement
between any Investor and Bank.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

28



--------------------------------------------------------------------------------



 



“Investor” means a creditor of Borrower that has signed an Intercreditor
Agreement and received a secured promissory note from Borrower.
“Investor Account” is Borrower’s account number 4121713937, maintained with
Wells Fargo Bank, N.A.
“Investor Collateral” has the meaning set forth in an Intercreditor Agreement.
“Investor Credit Facility” means any Subordinated Debt facility under which
lenders other than Bank advance funds to Borrower.
“Key Person” is any of Borrower’s President and Chief Executive Officer, and
Chief Operating Officer, who are, as of the Effective Date, Renaud Laplanche and
John Donovan, respectively.
“Lender Member” means a registered member on Borrower’s website who has funded a
portion of one or more designated Borrower Member Loans by purchasing Borrower’s
securities offered through Borrower’s platform.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Amount” in respect of each Advance is the original principal amount of
such Advance.
“Loan Collections” has the meaning set forth in Section 6.9.
“Loan Debtors” means each Person obligated to make payments to WebBank in
connection with an Eligible Loan.
“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, any pledge agreements with respect to Pledged CDs, any note, or
notes or guaranties executed by Borrower, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.
“Loan Servicing Documents” means the Loan Account Program Agreement
dated December 10, 2007, and the Loan Sale Agreement dated December 10, 2007,
between Borrower and WebBank, as amended or updated, both attached hereto as
Exhibit I.
“Lockbox Account” is defined in Section 6.10 hereof.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
financial condition of Borrower; or (c) a material impairment of the prospect of
repayment of any portion of the Obligations.

 

29



--------------------------------------------------------------------------------



 



“Maturity Date” is, for each Credit Extension, the last day of the Repayment
Period for such Credit Extension.
“Member Payment Dependent Notes” means Borrower Securities not secured by
Secured Member Payment Dependent Note Collateral.
“Minimum CD Value” means an aggregate principal amount equal to Three Hundred
Thousand Dollars ($300,000).
“Minimum Collateral Value Ratio” means as of the date of measurement, the ratio
of (a) the sum of (i) the Value of the Pledged CDs plus (ii) the outstanding
principal balance of Financed Loans and Pledged Investor Loans that meet all of
the representations and warranties in Section 5.3 hereof, plus (iii) Net Cash,
divided by (b) the outstanding Obligations.
“Net Cash” means, (a) from the Effective Date through October 30, 2009, the
aggregate Available Cash on the last day of each calendar month, and (b) from
and after October 31, 2009, the lesser of (i) $99,000 or (ii) the aggregate
Available Cash on the last day of each calendar month.
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.
“Operating Account” is Borrower’s account number 3300584473 with Bank.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.
“Payment/Advance Form” is that certain form attached hereto as Exhibit C.
“Perfection Certificate” is defined in Section 5.1.

 

30



--------------------------------------------------------------------------------



 



“Permitted Indebtedness” is:
(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c) Subordinated Debt;
(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f) Indebtedness secured by Permitted Liens;
(g) Indebtedness not to exceed a principal amount of $5,104,224.99in favor of
Gold Hill under the Gold Hill Loan Agreement;
(h) Indebtedness to Lender Members consisting of the issuance of Borrower
Securities, provided that such Indebtedness is unsecured or secured only to the
extent provided in clause (m) of the definition of “Permitted Liens”, and
further provided that the recourse of Lender Members with respect to Borrower on
account of such Indebtedness is limited solely to the extent of amounts actually
received by Borrower in connection with Borrower Member Loans which are not
Financed Loans and, in the case of Secured Member Payment Dependent Notes only,
to the Secured Member Payment Dependent Note Collateral; and
(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;
(b) Cash Equivalents;
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d) Investments consisting of deposit accounts in which Bank has a perfected
security interest;
(e) Investments accepted in connection with Transfers permitted by Section 7.1;
(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Fifty Thousand Dollars
($50,000) in the aggregate in any fiscal year;

 

31



--------------------------------------------------------------------------------



 



(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary; and
(j) Borrower Member Loans.
“Permitted Liens” are:
(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;
(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;
(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Fifty
Thousand Dollars ($50,000) in the aggregate amount outstanding, or (ii) existing
on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

 

32



--------------------------------------------------------------------------------



 



(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;
(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
securities accounts;
(k) Liens in favor of Bank to secure the Indebtedness owed to Bank under the
Gold Hill Loan Agreement;
(l) Interests of Lender Members and Borrower Members in proceeds of the Trust
Account, the Clearing Account, and the Borrower Account, and interests of Bank
under the Investor Credit Facility in proceeds of the Investor Account and in
Borrower Member Loans financed by the Investor Credit Facility and proceeds
thereof provided that (i) all such interests of Lender Members, Borrower Members
and Bank under the Investor Credit Facility are limited solely to amounts
received by Borrower in connection with such Borrower Member Loans; (ii) the
Lender Members, Borrower Members and Bank under the Investor Credit Facility do
not have any Liens on the Trust Account, the Clearing Account, the Borrower
Account, or the Investor Account; and (iii) except with respect to Investor
Collateral pursuant to the Intercreditor Agreement, the interests of all Bank
under the Investor Credit Facility are subordinated in lien and payment priority
to the interest of Bank; and
(m) Liens on, and limited to, the Secured Member Payment Dependent Note
Collateral in favor of Wells Fargo Bank, National Association, as Collateral
Trustee, for the benefit of Lender Members holding Secured Member Payment
Dependent Notes.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pledged CD” shall mean each certificate of deposit now or hereafter issued by
Bank to Borrower which are pledged pursuant to this Agreement to secure the
Obligations, including, without limitation, the certificate of deposit number
8800061119 secured by a Lien in favor of Bank and the certificate of deposit
number 8800063496 issued to Borrower by Bank which is secured by a Lien in favor
of Bank, and any future replacements, substitutions or renewals of any of the
foregoing.
“Pledged Investor Loans” means Borrower Member Loans previously financed by
Norwest Venture Partners X, LP and Canaan VII L.P.

 

33



--------------------------------------------------------------------------------



 



“Pledged Investor Notes” means notes payable by Borrower Members to Borrower
securing the Pledged Investor Loans.
“Portfolio Financial Servicing Company Contract” means the Backup and Successor
Servicing Contract between Borrower and Portfolio Financial Servicing Company
dated September 15, 2008 as amended from time to time.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Repayment Period” is a period of time equal to thirty-six (36) consecutive
months commencing on the first (1st) Business Day of the first (1st) month
following each Funding Date.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer and Controller of Borrower.
“Secured Member Payment Dependent Notes” means Borrower Securities secured by
Secured Member Payment Dependent Note Collateral.
“Secured Member Payment Dependent Note Collateral” means all right, title and
interest of Borrower in the Borrower Member Loan Agreements and Borrower Member
Notes, or portions thereof, financed with the proceeds of the issuance of
Secured Member Payment Dependent Notes, and all cash proceeds thereof.
“Securities Account” is any “securities account” as defined in the Code.
“Standard Assignment Forms” means the form of assignment or endorsement attached
hereto as Exhibit G, with no modifications or alterations to such terms except
such modifications and alterations that are agreed to by Bank in writing.
“Standard Loan Forms” means the form of promissory note, loan agreement,
borrower agreement, note purchase agreement and declaration of trust attached
hereto as Exhibit H, with no modifications or alterations to such terms except
such modifications and alterations that are agreed to by Bank in writing.
“Subsequent Financing” means the first round of private equity financing
following the Effective Date in which the Borrower receives, in the aggregate,
at least Two Million Dollars ($2,000,000.00) of net proceeds excluding any
bridge debt financing except to the extent actually converted to equity in
Borrower.
“Subsequent Financing Investment” has the meaning set forth in Section 6.9.

 

34



--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s debt to Bank (pursuant to a subordination, intercreditor, or other
similar agreement entered into between Bank, Borrower and the subordinated
creditor), on terms acceptable to Bank.
“Transfer” is defined in Section 7.1.
“Trust Account” is Borrower’s account number 4121689061, maintained with Wells
Fargo Bank, N.A. in trust for Lender Members.
“Value” shall mean with respect to any Pledged CD on any date, a dollar value at
the face amount thereof.
“Warrants” means each Warrant to Purchase Stock executed by Borrower in favor of
Bank, including without limitation, those Warrants to Purchase Stock in favor of
Bank dated October 29, 2007, October 7, 2008 and May 18, 2009.
“WebBank” means WebBank, a Utah-chartered industrial bank, and its successors
and assigns.
[Signature page follows.]

 

35



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

            BORROWER:

LENDINGCLUB CORPORATION
      By:   /s/ Renaud Laplanche         Name:   Renaud Laplanche       
Title:   CEO        BANK:

SILICON VALLEY BANK
      By:   /s/ Vera Shokina         Name:   Vera Shokina        Title:  
Relationship Manager     

Effective Date as of August 3, 2009.
[Signature Page to 2nd Amended and Restated SVB Loan and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Reserved.

 

Exhibit A Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights, including without limitation, rights under the Portfolio
Financial Servicing Company Contract, or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles (except as
provided below), commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, all Pledged CDs, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.
In addition, notwithstanding the foregoing, the Collateral does not include
(a) any Borrower Member Note, (b) the Clearing Account, (c) the Trust Account,
(d) the Borrower Account, (e) any Borrower Securities, (f) any Secured Member
Payment Dependent Note Collateral or (g) proceeds of any of the foregoing items
(a), (b), (c), (d), (e) or (f) except to the extent that they are proceeds of
Financed Loans or otherwise deposited in a Collateral Account (which amounts
shall at all times be part of the Collateral).


 

Exhibit B Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C

Loan Payment/Advance Request Form

Deadline for same day processing is Noon P.S.T.

             
Fax To:
  Date:        
 
     
 
   

LOAN PAYMENT:
LENDINGCLUB CORPORATION

                     
From Account #
          To Account #        
 
 
 
(Deposit Account #)          
 
(Loan Account #)    

                     
Principal $
          and/or Interest $        

                     
Authorized Signature:
          Phone Number:        

                     
Print Name/Title:
                   
 
 
 
               

Loan Advance:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

                     
From Account #
          To Account #        
 
 
 
(Loan Account #)          
 
(Deposit Account #)    

                     
Amount of Advance $
 
 
               

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

                     
Authorized Signature:
          Phone Number   :    
 
 
 
         
 
   

                     
Print Name/Title:
                   
 
 
 
               

Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, P.S.T.

                     
Beneficiary Name:
          Amount of Wire: $        
 
 
 
         
 
   

                     
Beneficiary Bank:
          Account Number:        
 
 
 
         
 
   

City and State:

                 
Beneficiary Bank Transit (ABA) #:
 
 
      Beneficiary Bank Code (Swift, Sort, Chip, etc.):
(For International Wire Only)    

                     
Intermediary Bank:
          Transit (ABA) #:        
 
 
 
         
 
   

                 
For Further Credit to:
               
 
 
 

                 
Special Instruction:
               
 
 
 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

                     
Authorized Signature:
          2nd Signature (if required):        
 
 
 
         
 
   

                     
Print Name/Title:
          Print Name/Title:        
 
 
 
         
 
   

                     
Telephone #:
          Telephone #:        
 
 
 
         
 
   

 

Exhibit C Page 1



--------------------------------------------------------------------------------



 



EXHIBIT D
[RESERVED]

 

Exhibit D Page 1



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE
Reporting Period Ending                     

         
TO:
FROM:
  SILICON VALLEY BANK
LENDINGCLUB CORPORATION   Date:                     

The undersigned authorized officer of LENDINGCLUB CORPORATION (“Borrower”)
certifies that under the terms and conditions of the Second Amended and Restated
Loan and Security Agreement between Borrower and Bank, (the “Agreement”),
(1) Borrower is in complete compliance for the period ending as of the date
above with all required covenants except as noted below, (2) there are no Events
of Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank. Attached are the required documents
supporting the certification. The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Monthly financial statements with Compliance Certificate
  Monthly within 30 days   Yes No
Annual financial statement (CPA Audited) + CC
  FYE within 180 days   Yes No
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes No
Annual financial projections
  FYE within 30 days   Yes No
BSA/AML internal and independent testing reports
  Time to time as requested by Bank in itsreasonable discretion   Yes No

                          Financial Covenant   Required     Actual     Complies
 
 
                       
Maintain on a Quarterly Basis per Section 6.8(b) (or monthly if requested by
Bank):
                       
Minimum Collateral Value Ratio
    1:05:1.0                           :1.0     Yes No

The following financial covenant analysis and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 
 

                      LendingClub Corporation       BANK USE ONLY    
 
                   
By:
          Received by:        
 
 
 
         
 
   

                     
Name:
          Date:        
 
 
 
         
 
   

                     
Title:
          Verified:        
 
 
 
         
 
   

                     
 
          Date:        
 
             
 
   
 
                                Compliance Status: Yes No    

 

Exhibit E Page 1



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Reporting Period Ending:                                         
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
I. Minimum Collateral Value Ratio (Section 6.8) to be tested as of the last day
of each calendar quarter (or at the end of each calendar month if requested by
Bank)
Required: 1.05:1.00
Actual:

         
A. A. Value of all CDs pledged to SVB
  $                         
B. B. Outstanding principal balance of Financed Loans and Pledged Investor Loans
  $                         
C. (i) through October 30, 2009, the aggregate Available Cash in Bank’s
accounts, and (ii) from and after October 31, 2009, the lesser of (a) $99,000 or
(b) the aggregate Available Cash in Bank’s accounts
  $                         
D. The sum of lines A and B and C
  $                         
C. E. Outstanding balance owing to SVB
  $                         
D. F. Minimum Collateral Value Ratio (Line D divided by line E )
  $                       

Is line F equal to or greater than 1.05:1:00?

                           No, not in compliance                         Yes, in
compliance

 

Exhibit E Page 3



--------------------------------------------------------------------------------



 



Exhibit F
[Reserved]

 

Exhibit F Page 1



--------------------------------------------------------------------------------



 



Exhibit G
Standard Assignment Forms
[see attached]

 

Exhibit G Page 1



--------------------------------------------------------------------------------



 



Exhibit H
Standard Loan Forms
[see attached]

 

Exhibit H



--------------------------------------------------------------------------------



 



Exhibit I
Loan Servicing Documents
[see attached]

 

Exhibit I